Case 1:16-cv-01214-PKC-JO Document 62 Filed 09/03/19 Page 1 of 8 PageID #: 407



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
KENDRA HARRIS
                                         Plaintiff,

                   -against-                                       16-CV-1214 (PKC) (JO)

City of New York, et al.,

                                         Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




                                 MEMORANDUM OF LAW IN SUPPORT
                                 OF PLAINTIFFS’ MOTION IN LIMINE




                                                                 Attorneys for Plaintiffs:
                                                                 Robert Marinelli, Esq.
                                                                 305 Broadway, Suite 1001
                                                                 New York, New York 10007
                                                                 (212) 822-1427

                                                                 Gregory Zenon, Esq.
                                                                 30 Wall Street 8 Floor
                                                                 New York, New York 10005
                                                                 (212) 380-8582
Case 1:16-cv-01214-PKC-JO Document 62 Filed 09/03/19 Page 2 of 8 PageID #: 408



                            TABLE OF CONTENTS
                                                                         Page
TABLE OF AUTHORITIES                                                     3


PRELIMINARY STATEMENT                                                    4


ARGUMENT                                                                 5


POINT I                                                                  5
DEFENDANTS SHOULD BE PRECLUDED FROM INTRODUCING
EVIDENCE CONCERNING PLAINTIFFS’ OTHER CONTACTS WITH
LAW ENFORCEMENT




CONCLUSION                                                               8
Case 1:16-cv-01214-PKC-JO Document 62 Filed 09/03/19 Page 3 of 8 PageID #: 409



                                TABLE OF AUTHORITIES


                                                                 Page
Fed. R. Evid. 609                                                5
Fed. R. Evid. 402                                                5, 6
Fed. R. Evid. 401                                                6
Fed. R. Evid. 403                                                6
In re: Gen. Motors LLC Ignition Switch Litig., 2016 WL 4410008
(S.D.N.Y. Aug. 18, 2016)                                         6
United States v. White, 692 F.3d 235 (2d Cir. 2012)              6
United States v. Matera, 489 F.3d 115 (2d Cir. 2007)             6
Case 1:16-cv-01214-PKC-JO Document 62 Filed 09/03/19 Page 4 of 8 PageID #: 410



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
KENDRA HARRIS,                                                       Plaintiffs’ Pretrial Submissions
                                                                     Concerning Matters To Be
                                       Plaintiff,                    Resolved in Limine

                   -against-

THE CITY OF NEW YORK, et al.,

                                         Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                         PRELIMINARY STATEMENT

                   Plaintiff respectfully submits this Memorandum of Law in support of her motion

in limine, by which she seeks to preclude or otherwise limit the introduction of certain evidence

that defendants may seek to utilize at the upcoming trial of this matter. More precisely, as set

forth herein, plaintiff seeks to preclude the defendants from introducing:

                   I.      Defendants should be precluded from introducing evidence concerning
                   plaintiff’s other contacts with law enforcement;


                   Plaintiff is aware that the Court addresses general issues of foundation and

relevancy at trial, and reserves the right to object to lines of questioning or the introduction of

evidence on such grounds, or any other grounds, depending on the facts and record before the

Court at the time.




                                                                 4
Case 1:16-cv-01214-PKC-JO Document 62 Filed 09/03/19 Page 5 of 8 PageID #: 411



                                           ARGUMENT

                                              POINT I

               DEFENDANTS SHOULD BE PRECLUDED FROM
               INTRODUCING EVIDENCE CONCERNING PLAINTIFFS’
               OTHER CONTACTS WITH LAW ENFORCEMENT

               In alignment with the Court’s Discussion during the Initial Pretrial Conference

held on 2/26/2019, the defendants should be precluded from seeking to introduce evidence

concerning plaintiff’s prior arrests, stops, and other contact with law enforcement that did not

result in a conviction that would otherwise be admissible under Fed. R. Evid. 609. Such evidence

has no probative value with respect to the claims or defenses at issue, but is unduly prejudicial in

that such contacts suggest that the plaintiff is not a law-abiding citizen, that she is properly

considered lawless, and otherwise encourages jurors to reach (erroneous) conclusions about the

character of the plaintiff, which could surely influence the outcome of this case without adding

valid basis.

               Plaintiff has no criminal record, and defendants have introduced to date no

evidence that plaintiff has had any prior contacts with law enforcement. However, plaintiff has

been questioned by police in her past regarding housing issues, family issues, and domestic

issues. None of them resulted in criminal convictions. None of them should be allowed into

evidence in any form.

               It is well settled that district courts have broad discretion to resolve evidentiary

issues presented in motions in limine in advance of trial. Under Rule 402 of the Federal Rules of

Evidence, ‘relevant’ evidence is admissible unless prohibited by rule, statute, or constitutional

provision. See Fed. R. Evid. 402. Pursuant to Rule 401, evidence is relevant if it ‘has any

tendency to make a [consequential] fact more or less probable than it would be without the

                                                  5
Case 1:16-cv-01214-PKC-JO Document 62 Filed 09/03/19 Page 6 of 8 PageID #: 412



evidence.’ Fed. R. Evid. 401(a). Finally, to the extent relevant here, Rule 403 prevents the

admission of otherwise relevant evidence whose ‘probative value is substantially outweighed by

a danger of ... unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.’ Fed. R. Evid. 403.” In re: Gen. Motors LLC

Ignition Switch Litig., 2016 WL 4410008, at *1 (S.D.N.Y. Aug. 18, 2016).

                Hence, to be admissible, under Rules 401 and 403, evidence must be both (1)

relevant and (2) not outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury, or by considerations of undue delay, waste of time, or needless presentation

of cumulative evidence. United States v. White, 692 F.3d 235, 246 (2d Cir. 2012); see also

United States v. Matera, 489 F.3d 115, 121 (2d Cir. 2007) (“The district court is commanded by

Rule 403 to weigh the probative value against the unfair prejudice.”). The evidence at issue here

fails both tests.

                Here, the record before this Court is clear: plaintiff was seized, handcuffed,

arrested, and then transported to a local area station house for processing during which she was

strip searched, all without legitimate cause or reason . In further proof thereof, the Kings County

District Attorney declined to prosecute and the plaintiff was released from custody. Plaintiff

claims her arrest and subsequent treatment by the police were unsupported by probable cause, a

position with which defendants disagree.

                The fact that plaintiff may have encountered police officers on any other

occasion, or been accused of an unrelated crime on an unrelated date, does not make any of the

parties’ factual or legal claims more or less probable. To the extent that the defendants may

claim that plaintiff’s prior questionings might somehow provide a jury with guidance as to

damages, such arguments should be given no weight.

                                                  6
Case 1:16-cv-01214-PKC-JO Document 62 Filed 09/03/19 Page 7 of 8 PageID #: 413



               In this case, the emotional distress that the plaintiff, or any other person, would

feel as a result of being unexpectedly arrested for a crime that they did not commit, and then

being held in custody and subjected to a strip search, for approximately more than 30 hours, in

full anticipation of facing felony charges, is not an event that can reasonably be modulated

upward or downward based on each plaintiff’s prior encounters with law enforcement. Put

differently, the fact that plaintiff had been questioned by police before does not diminish the

emotional distress, embarrassment, stress, and anxiety that this arrest inflicted, and certainly has

no bearing on the deprivation of her liberty.

               Even if there were some probative value to any of the evidence concerning

plaintiff, the prejudice that would flow from admitting this evidence far outweighs its limited

value. The thrust of this evidence – arguably the real reason why defendants would seek to admit

it in the first instance – is that plaintiff is the type of person who commits crimes, who should be

considered criminal, and whom the jury should find against. Not because the evidence warrants a

defense verdict, but because plaintiff is not the sort of person a good jury ought to compensate.

The actual evidence does not support such draconian and extreme perspectives, but by

suggesting that plaintiffs is the sort of person often at odds with law enforcement, the defendants

are soliciting without basis the jury’s worst prejudices and fears, without good reason for such

evidence to be admitted in the first place.

               Accordingly, the defendants should be precluded from offering any evidence of

the plaintiff’s prior encounters with law enforcement.




                                                  7
Case 1:16-cv-01214-PKC-JO Document 62 Filed 09/03/19 Page 8 of 8 PageID #: 414



                                          CONCLUSION

               For the foregoing reasons, plaintiffs respectfully request that the Court grant the

relief requested herein in all respects, and for all other relief that this Court deems necessary and

appropriate.


Dated: New York, New York
       2 September 2019


                                               Gregory Zenon, Esq.
                                               LAW OFFICE OF GREGORY ZENON
                                               30 Wall Street 8FL
                                               New York, New York 10005
                                               (212) 380-8582

                                               /s/
                                               _________________________
                                               By: Gregory Zenon Esq.


                                               Robert Marinelli Esq.
                                               305 Broadway, Suite 1001
                                               New York, New York 10007
                                               (212) 822-1427

                                               /s/
                                               _________________________
                                               By: Robert Marinelli, Esq.




                                                  8
